        Case 1:19-cv-01006-MK          Document 21        Filed 09/09/20     Page 1 of 11




                              UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                      MEDFORD DIVISION

KEVIN T.,1                                                            Case No. 1:19-cv-01006-MK

                       Plaintiff,                                                      OPINION
                                                                                     AND ORDER
       v.

COMMISSIONER, Social Security
Administration,

                    Defendant.
_________________________________________
Kasubhai, United States Magistrate Judge:

       Plaintiff Kevin T. seeks judicial review of the final decision of the Commissioner of the

Social Security Administration (“Commissioner”) denying his applications for supplemental

security income (“SSI”) and disability insurance benefits (“DIB”) under the Social Security Act

(the “Act”). This Court has jurisdiction to review the Commissioner’s decision pursuant to 42

U.S.C. § 405(g). All parties have consented to allow a Magistrate Judge to enter final orders and

judgment in this case in accordance with Federal Rule of Civil Procedure 73 and 28 U.S.C.

§ 636(c). See ECF No. 6. For the reasons that follow, the Commissioner’s final decision is

REVERSED and this case is REMANDED for further proceedings.




1
 In the interest of privacy, the Court uses only the first name and last name initial of non-
government parties whose identification could affect Plaintiff’s privacy.


Page 1 — OPINION AND ORDER
           Case 1:19-cv-01006-MK        Document 21       Filed 09/09/20     Page 2 of 11




                                PROCEDURAL BACKGROUND

         The Administrative Record contains transcripts from administrative hearings from a

previous application for benefits in which, relying on testimony from a medical expert, an

Administrative Law Judge (“ALJ”) initially found Plaintiff disabled. See Tr. 49–59; 61–83; see

also Tr. 57 (finding Plaintiff disabled based on testimony from a medical expert who opined that

Plaintiff’s “back problem combined with [his] obesity [wa]s so bad . . . that it me[t] the listing

[and that Plaintiff could] no longer work”).2 However, the Appeals Counsel—“on its own

motion”—remanded that favorable decision to a different ALJ who acquired new medical expert

testimony and ultimately denied Plaintiff’s claim. Tr. 65; see also Tr. 16–24; 29–48; 61–83.

Plaintiff was unrepresented at each of those hearings. Id.

         Plaintiff filed subsequent applications for SSI and DIB in May 2016 with an alleged onset

date of February 20, 2011. Tr. 15. His claims were denied initially and upon reconsideration. Id.

Thereafter, Plaintiff requested a hearing before an ALJ, and a hearing was held in June 2018 in

which Plaintiff again appeared without representation. Id. On August 17, 2018, the ALJ issued a

decision finding Plaintiff not disabled within the meaning of the Act. Tr. 16–24. The Appeals

Council denied Plaintiff’s request for review making the ALJ’s decision the final decision of the

Commissioner. Tr. 1–6. This appeal followed.

                                   FACTUAL BACKGROUND

         Plaintiff was 36 years old on his alleged onset date. Tr. 22. He has an eighth-grade

education and past relevant work as an electrical continuity tester and a warehouse worker. Id.;

see also Tr. 35. Plaintiff alleges disability based on scoliosis and nerve damage in his vertebrae.

Tr. 248.



2
    “Tr.” citations are to the Administrative Record. ECF No. 11.


Page 2 — OPINION AND ORDER
        Case 1:19-cv-01006-MK          Document 21       Filed 09/09/20      Page 3 of 11




                                      LEGAL STANDARD

       The court must affirm the Commissioner’s decision if it is based on proper legal

standards and the findings are supported by substantial evidence in the record. Hammock v.

Bowen, 879 F.2d 498, 501 (9th Cir. 1989). Substantial evidence is “more than a mere scintilla. It

means such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quotation omitted). The court

must weigh “both the evidence that supports and detracts from the [Commissioner’s]

conclusion.” Martinez v. Heckler, 807 F.2d 771, 772 (9th Cir. 1986). “Where the evidence as a

whole can support either a grant or a denial, [the court] may not substitute [its] judgment for the

ALJ’s.” Massachi v. Astrue, 486 F.3d 1149, 1152 (9th Cir. 2007) (citation omitted); see also

Burch v. Barnhart, 400 F.3d 676, 680–81 (9th Cir. 2005) (holding that the court “must uphold

the ALJ’s decision where the evidence is susceptible to more than one rational interpretation”).

“[A] reviewing court must consider the entire record as a whole and may not affirm simply by

isolating a specific quantum of supporting evidence.” Orn v. Astrue, 495 F.3d 625, 630 (9th Cir.

2007) (quotation omitted).

       The initial burden of proof rests upon the claimant to establish disability. Howard v.

Heckler, 782 F.2d 1484, 1486 (9th Cir. 1986). To meet this burden, the claimant must

demonstrate an “inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected . . . to last for a continuous

period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A).

       The Commissioner has established a five-step process for determining whether a person

is disabled. Bowen v. Yuckert, 482 U.S. 137, 140 (1987); 20 C.F.R. §§ 404.1520, 416.920. First,

the Commissioner determines whether a claimant is engaged in “substantial gainful activity”; if




Page 3 — OPINION AND ORDER
        Case 1:19-cv-01006-MK          Document 21       Filed 09/09/20     Page 4 of 11




so, the claimant is not disabled. Yuckert, 482 U.S. at 140; 20 C.F.R. §§ 404.1520(b), 416.920(b).

At step two, the Commissioner determines whether the claimant has a “medically severe

impairment or combination of impairments.” Yuckert, 482 U.S. at 140–41; 20 C.F.R. §§

404.1520(c), 416.920(c). A severe impairment is one “which significantly limits [the claimant’s]

physical or mental ability to do basic work activities[.]” 20 C.F.R. §§ 404.1520(c), 416.920(c). If

not, the claimant is not disabled. Yuckert, 482 U.S. at 141. At step three, the Commissioner

determines whether the impairments meet or equal “one of a number of listed impairments that

the [Commissioner] acknowledges are so severe as to preclude substantial gainful activity.” Id.;

20 C.F.R. §§ 404.1520(d), 416.920(d). If so, the claimant is conclusively presumed disabled; if

not, the analysis proceeds. Yuckert, 482 U.S. at 141.

       At this point, the Commissioner must evaluate medical and other relevant evidence to

determine the claimant’s “residual functional capacity” (“RFC”), an assessment of work-related

activities that the claimant may still perform on a regular and continuing basis, despite any

limitations his impairments impose. 20 C.F.R. §§ 404.1520(e), 404.1545(b)–(c), 416.920(e),

416.945(b)–(c). At step four, the Commissioner determines whether the claimant can perform

“past relevant work.” Yuckert, 482 U.S. at 141; 20 C.F.R. §§ 404.1520(e), 416.920(e). If the

claimant can work, he is not disabled; if he cannot perform past relevant work, the burden shifts

to the Commissioner. Yuckert, 482 U.S. at 146 n.5. At step five, the Commissioner must

establish that the claimant can perform other work that exists in significant numbers in the

national economy. Id. at 142; 20 C.F.R. §§ 404.1520(e)–(f), 416.920(e)–(f). If the Commissioner

meets this burden, the claimant is not disabled. 20 C.F.R. §§ 404.1566, 416.966.




Page 4 — OPINION AND ORDER
           Case 1:19-cv-01006-MK         Document 21      Filed 09/09/20     Page 5 of 11




                                      THE ALJ’S DECISION

          At step one, the ALJ found that Plaintiff met the insured requirements of the Act and had

not engaged in substantial gainful activity since his alleged onset date. Tr. 19. At step two, the

ALJ found that Plaintiff had the following severe impairments: obesity; mild lumbar

degenerative disc disease with sciatica; chronic pain syndrome; and depression. Id. At step three,

the ALJ found that Plaintiff did not have an impairment or combination thereof that met or

medically equaled the severity of a listed impairment. Id. Before proceeding to step four, the ALJ

assessed Plaintiff’s RFC. The ALJ found that Plaintiff had the RFC to perform a full range of

light work, with the following nonexertional limitations:

                 [Plaintiff] can lift/carry 20 pounds occasionally and 10 pounds
                 frequently. He can stand for one hour, walk for two hours, and sit
                 for six hours in an eight-hour workday. [He] must be able to sit and
                 stand as needed while continuing to perform job duties. He will
                 need to use a cane to ambulate more than 20 feet. [He] is capable
                 of frequent bilateral use of the lower extremities. He can
                 occasionally climb stairs and ramps, but should avoid ladders,
                 ropes, and scaffolds. [He] can occasionally balance, stoop, kneel,
                 crouch, and crawl. He should avoid workplace hazards, such as
                 unprotected heights or dangerous machinery. He can occasionally
                 operate a motor vehicle. [He] should have no concentrated
                 exposure to respiratory irritants such as fumes, dusts, gases,
                 humidity, extreme heat or cold, and humidity [sic]. [He] should
                 avoid ambulation over uneven surfaces. He can understand,
                 remember, and carry out only simple instructions that can be
                 learned in 30 days or less.

Tr. 20.

          At step four, the ALJ found that Plaintiff was unable to perform any past relevant work.

Tr. 22. At step five, the ALJ found that, in light of Plaintiff’s age, education, work experience,

and RFC, a significant number of jobs existed in the national economy such that Plaintiff could

sustain employment despite his impairments. Id. The ALJ thus found Plaintiff was not disabled

within the meaning of the Act. Tr. 23–24.



Page 5 — OPINION AND ORDER
        Case 1:19-cv-01006-MK          Document 21       Filed 09/09/20      Page 6 of 11




                                          DISCUSSION

       Plaintiff assigns error to two portions of the ALJ’s decision. First, he argues that the ALJ

erred in giving res judicata effect to his prior unfavorable disability determination. Pl.’s Opening

Br. 6–10, ECF No. 18 (“Pl.’s Br.”). Second, he contends that the ALJ improperly rejected his

subjective symptom testimony. Id. at 10–13. The Commissioner disagrees and asserts that the

ALJ properly applied the presumption of continuing nondisability and that the ALJ reasonably

found that Plaintiff’s symptom reports were unreliable. Def.’s Br. 4–9, ECF No. 19. Because the

Court finds that the ALJ erroneously gave res judicata effect to the previous nondisability

determination, the decision is based on legal error and must therefore be reversed.

I.     Res Judicata

       Specifically, Plaintiff argues that his lack of representation during his prior claim as well

as his worsened condition made the ALJ’s application of res judicata on his current applications

inappropriate. The Commissioner does not explicitly address Plaintiff’s lack of counsel during

the prior determination. See Def.’s Br. 7–9. Instead, the Commissioner essentially argues that the

ALJ properly “considered and discussed all the updated evidence in the record, including

evidence and testimony not considered” in Plaintiff’s previous application. Id. at 8.

       “The principles of res judicata apply to administrative decisions, although the doctrine is

applied less rigidly to administrative proceedings than to judicial proceedings.” Chavez v.

Bowen, 844 F.2d 691, 693 (9th Cir. 1988). If an ALJ finds a claimant not disabled in a prior final

decision, then a presumption of nondisability arises in a subsequent social security claim

involving the same parties, facts, and issues. Id. In order for a claimant to “overcome the

presumption of continuing nondisability arising from the first administrative law judge’s findings

of nondisability,” a claimant “must prove ‘changed circumstances’ indicating a greater




Page 6 — OPINION AND ORDER
        Case 1:19-cv-01006-MK          Document 21       Filed 09/09/20     Page 7 of 11




disability.” Id. (citing Taylor v. Heckler, 765 F.2d 872, 875 (9th Cir. 1985)). Changed

circumstances can include an (1) “increase in severity” of an impairment; (2) “a change in the

claimant’s age category, as defined in the Medical-Vocational Guidelines”; or (3) new issues

raised by the claimant, “such as the existence of an impairment not considered” in a prior

application. Lester v. Chater, 81 F.3d 821, 827 (9th Cir. 1995).

       Significantly, as relevant here, res judicata also does not apply “where the claimant was

unrepresented by counsel at the time of the prior claim.” Id. at 827–28; see also Bruggeman v.

Chater, 106 F.3d 406 (9th Cir. 1997) (holding that the ALJ erred in giving weight to the denial

of the claimant’s previous application as she was unrepresented by counsel at the time). An

exception to this general rule applies despite a claimant’s lack or representation, however, where

an ALJ thoroughly develops the administrative record. Compare Thompson v. Schweiker, 665

F.2d 936, 941 (9th Cir. 1982) (holding that the application of res judicata was inappropriate

where the claimant was not represented by counsel and the administrative record was

inadequately developed), with Schuff v. Astrue, 327 Fed.Appx. 756, 757 (9th Cir. 2009) (holding

that, although the claimant was not represented by counsel in prior proceedings, it was not error

for the ALJ to apply res judicata because the record from the claimant’s prior claim was well

developed).

       Finally, while a claimant has a statutory right to counsel at a hearing before an ALJ, she

may waive that right and proceed without counsel as long as the waiver is knowing and

intelligent. See Duns v. Heckler, 586 F. Supp. 359, 364 (N.D. Cal. 1984) (citations omitted).

Here, Plaintiff was informed of his right to counsel during all three of his administrative hearings

and chose to proceed without the benefit of an advocate. See Tr. 32, 51–52, 63.




Page 7 — OPINION AND ORDER
        Case 1:19-cv-01006-MK          Document 21       Filed 09/09/20      Page 8 of 11




       Notwithstanding whether such a waiver was knowing and intelligent, however, the

crucial inquiry in a social security disability appeal centers on whether in the absence of counsel

the ALJ met her duty “to scrupulously and conscientiously probe into . . . all the relevant facts”

and be “especially diligent in ensuring that favorable as well as unfavorable facts and

circumstances are elicited.” Cox v. Califano, 587 F.2d 988, 991 (9th Cir. 1978) (citations

omitted) (remanding case where the ALJ made no effort and gave the claimant scant opportunity

to elaborate on crucial questions). The Ninth Circuit has explained that ALJs bear a “heavy”

burden in such circumstances. See Vidal v. Harris, 637 F.2d 710, 714–15 (9th Cir. 1981) (“Since

the claimant was not represented by counsel and the administrative law judge did not

scrupulously and conscientiously probe into, inquire of and explore for all relevant facts, the

interests of justice demand that the case be remanded.”) (citation and quotation marks omitted).

       Applying the above principles here, the Court concludes that this case must be remanded.

In her decision, the ALJ applied Social Security Acquiescence Ruling (“AR”) 97-4(9), which

articulates how adjudicators must implement the Ninth Circuit’s holding in Chavez3; however,

with the exception of a general reference to the prior decision, the ALJ summarily found that

Plaintiff “ha[d] not rebutted the presumption of ongoing nondisability” and adopted the prior

ALJ’s findings without any specific reference to the record. See Tr. 16 (citing Tr. 84–103).

Moreover, Plaintiff highlights that a review of the record reveals the prior decision relied on

treatment notes that do not appear to be present in the current Administrative Record. See Tr. 90.

Thus, based on the ALJ’s lack of specificity—combined with the Commissioner’s failure to




3
 See also AR 97-4(9), available at https://www.ssa.gov/OP_Home/rulings/ar/09/AR97-04-ar-
09.html#:~:text=AR%2097%2D4(9)%3A,of%20the%20Social%20Security%20Act, (last
accessed Aug. 22, 2020).



Page 8 — OPINION AND ORDER
        Case 1:19-cv-01006-MK           Document 21       Filed 09/09/20     Page 9 of 11




include the relevant evidence in this Administrative Record—the Court is unable to ascertain

whether the ALJ properly ensured that the prior administrative hearings were fair to Plaintiff in

the absence of representation. See Mikki v. Berryhill, 2018 WL 4026388, at *3 (S.D. Cal. Aug.

23, 2018) (“without a full record, the Court cannot conclude that the ALJ’s application of res

judicata is supported”).4 Accordingly, the ALJ failed to carry her heavy burden “to scrupulously

and conscientiously probe into . . . all the relevant facts” the prior decision was based on while

Plaintiff was unrepresented. See Cox, 587 F.2d at 991. As such, the Court finds the ALJ erred in

applying the res judicata presumption and this case must be remanded.5

II.    Remedy

       A reviewing court has discretion to remand an action for further proceedings or for a

finding of disability and an immediate award of benefits. See, e.g., Stone v. Heckler, 761 F.2d

530, 533 (9th Cir. 1985). Whether an action is remanded for an award of benefits or for further

proceedings depends on the likely utility of additional proceedings. Harman v. Apfel, 211 F.3d



4
  The Commissioner notes that the ALJ “pointed out that [the opinions of the non-examining
State agency reviewing consultants] differed from the prior decisions findings” in attempting to
improperly bolster the ALJ’s reasoning in applying the res judicata presumption. Def.’s Br. 8.
But that reasoning was not offered in support of the ALJ’s application of AR 97-4(9) and is
therefore not properly before this Court. See Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219,
1225 (9th Cir. 2009) (“Long-standing principles of administrative law require us to review the ALJ’s
decision based on the reasoning and factual findings offered by the ALJ—not post hoc
rationalizations that attempt to intuit what the adjudicator may have been thinking.”). Moreover, the
Court notes, the ALJ did not rely on a medical opinion from any medical professional who
actually treated or examined Plaintiff. Cf. Cox, 587 F.2d 991 (noting that ALJ has a duty to
develop the record by eliciting “favorable as well as unfavorable facts”).
5
  Because the Court finds the ALJ improperly applied the res judicata presumption based on
Plaintiff’s lack of representation in his prior application, the Court need not determine whether
the presumption was improperly applied based upon “changed circumstances.” See generally
Chavez, 844 F.2d at 693. Similarly, “[b]ecause the Court remands the case to the Commissioner
for reconsideration of all issues without the presumption of non-disability, the Court need not
address the merits” of Plaintiff’s additional assignment of error with respect to the ALJ’s
rejection of Plaintiff’s subjective symptom testimony. See Mikki, 2018 WL 4026388, at *3 n.3.


Page 9 — OPINION AND ORDER
        Case 1:19-cv-01006-MK           Document 21       Filed 09/09/20      Page 10 of 11




1172, 1179 (9th Cir. 2000). Where “an ALJ makes a legal error, but the record is uncertain and

ambiguous, the proper approach is to remand the case to the agency.” Treichler v. Comm’r of

Social Sec. Admin., 775 F.3d 1090, 1105 (9th Cir. 2014).

       Here, remanding for additional proceedings is appropriate to allow the agency to issue a

new ruling without applying the Chavez presumption of nondisability. The Court further finds

the record would benefit from a consultative examination to assess the extent Plaintiff’s physical

limitations impact his ability to work, specifically as they relate to the Listings.

       Accordingly, the Court remands this case on an open record. Additionally, the

Commissioner must: (1) purchase a consultative examination to assess Plaintiff’s functional

limitations; (2) conduct a de novo review of the medical opinion evidence in light of the

consultative examiner’s opinion and any other medical evidence Plaintiff may choose to submit

in support of his applications; (3) reassess Plaintiff’s subjective symptom testimony de novo and

accept the limitations described therein or provide specific, clear and convincing reasons for their

rejection; and (4) conduct any further necessary proceedings.

///

///

///

///

///

///

///

///

                                          CONCLUSION




Page 10 — OPINION AND ORDER
       Case 1:19-cv-01006-MK         Document 21      Filed 09/09/20    Page 11 of 11




       For the reasons above, the Commissioner’s decision was not based on substantial

evidence. Accordingly, the Commissioner’s decision is REVERSED and this case REMANDED

on an open record pursuant to sentence four of 42 U.S.C. § 405(g) for additional proceedings

consistent with this Opinion and Order.

       IT IS SO ORDERED.

       DATED this 9th day of September 2020.



                                                   s/ Mustafa T. Kasubhai
                                                   MUSTAFA T. KASUBHAI
                                                   United States Magistrate Judge




Page 11 — OPINION AND ORDER
